                                                     U.S. Department of Justice

                                                     United States Attorney
                                                     Southern District of New York
                                                     The Silvio J. Mollo Building
                                                     One Saint Andrew’s Plaza

  MEMO ENDORSED
                                                     New York, New York 10007


                                                     February 8, 2020

BY ECF                                              Application Granted.
                                                    The rescheduled hearing will be held on April 21,
The Honorable Ona T. Wang                           2020 at 10:00 a.m.
United States Magistrate Judge
Southern District of New York                       SO ORDERED.
500 Pearl Street
New York, New York 10007

       Re:     United States v. Brian Smith,
               19 Cr. 611 (OTW)                     _____________________________
                                                    Ona T. Wang           2/10/2020
Dear Judge Wang:                                    U.S. Magistrate Judge
        The Government writes, with consent of the defense, to request an adjournment of the
sentencing currently scheduled for February 11, 2020, in the captioned case. As the Court may be
aware, the defendant was arrested on or about December 16, 2019, on New York State charges
and has been detained pending his next court appearance in that case, scheduled for February 18,
2020. Following that appearance, the Government will promptly seek a writ so that the defendant
may be transferred to federal custody for the purpose of completing his interview by the United
States Probation Office and for sentencing. To permit sufficient time for the defendant to be
transferred to federal custody and for the Probation Office to conduct its presentence investigation
report, the Government respectfully requests that the sentencing be adjourned for approximately
60 days to a time convenient for the Court.

                                                     Respectfully submitted,

                                                     GEOFFREY S. BERMAN
                                                     United States Attorney

                                              By:    s/ Matthew Podolsky
                                                     Matthew Podolsky
                                                     Assistant United States Attorney
                                                     (212) 637-1947

cc:    (by ECF)

       Counsel of Record
